SUPERIOR COURT
OF THE

STATE OF DELAWARE

I The Circle, Suite 2

E. SCOTT BRADLEY
GEORGETOWN, DE 19947

JUDGE

May 9, 2019

William D. Fletcher, Jr., Esquire Kenneth Doss, Esquire

Schmittinger & Rodriguez Casarino Christman Shalk Ransom & Doss
414 South State Street 1007 North Orange Street, Suite 1100
P.O. Box 497 P.O. Box 1276
Dover, DE 19903 Wilmington, DE 19899-1276
| 2 oF
Dawn L. Becker, Esquire = So
Law Office of Dawn L. Becker = op
919 Market Street, Suite 550 » the owner of the Prevost vehicle and was riding in the passenger’s seat of same at the
time of the accident. The collision caused Thomas to lose control of his vehicle and
it ended up striking and coming to a rest under a box truck operated by Plaintiff
Corina Kerr (“Kerr”) that had been stopped in the crossover median. Kerr filed the
current action against Prevost, Cole, and Thomas for her injuries allegedly sustained
in the accident.

Cole now moves for summary judgment on the grounds that, as a passenger and
the owner of the vehicle, she did not contribute to, or in any way cause, the initial
collision between Prevost and Thomas. None of the other parties have opposed this
motion.

In the Thomas Motion, he asserts that there are no genuine disputes of any
material facts in the current matter and that there are no facts that could support a
reasonable inference that he negligently operated his vehicle and caused the accident.
In response, Kerr cites to numerous statutory duties and argues that the record shows
that Thomas was negligent in failing to properly use his turn signal, attempting to
change lanes in an unsafe manner, and by being unable to exercise proper control of
his vehicle as he was approaching an intersection. Similarly, Prevost and Cole
oppose Thomas’s Motion, claiming that Thomas negligently reduced his speed while

still in the left through lane.
I have decided that both Cole and Thomas are entitled to summary judgment
for all claims against them in this matter. On Cole’s Motion, I find that, as the owner
of the vehicle and a passenger at the time of the accident, Cole did not in any way
contribute to the accident. With regard to the Thomas Motion, I am satisfied that
there are no genuine disputes of any material facts and that the arguments to the
contrary raised by Kerr, Prevost, and Cole are unsupported by the record. Further, I
do not find that any facts present here are sufficient to support a reasonable inference
that Thomas was negligent in operating his vehicle. Where, as here, a driver signals
his intention to turn but is then struck from behind before completing his turn there
must exist some fact or genuine dispute over whether he acted unreasonably in order
to support an inference that he was negligent. Mere speculation is not enough.

STATEMENT OF FACTS

On June 9, 2015, at approximately 5:30 p.m., Thomas was traveling on
Delaware Route 1 North on his way to his home located on Slaughter Neck Road. As
he entered the turn lane for the Route 1 crossover median for access to Slaughter
Neck Road his black Honda Civic was struck from behind by a blue Mazda 3 owned
by Cole and operated by Prevost. This collision caused Thomas to lose control of his

vehicle and careen down the remainder of the turn lane before striking and coming
to a stop under a box truck operated by Kerr which had been stopped in the crossover
median.

Prior to the initial collision, Thomas had been traveling in the left through lane
of Route 1 North for approximately ten minutes. Although unable to recall his exact
speed, he stated that he was going with the flow of traffic and had been maintaining
a two car length gap with the vehicle in front of him. Thomas further stated that he
had used his left turn signal and reduced his speed prior to his attempt to merge onto
the turn lane.' After the initial impact, Thomas explained that he lost control of his
vehicle and was unable to stop its momentum before it collided with Kerr’s truck.

From his perspective, Prevost contends that he was traveling between 55 and
60 mph and maintaining approximately three to four car lengths distance from
Thomas’s car. Prevost stated that the weather was good and there were no problems
with visibility. He admitted that he did not “take note” or “become aware” of
Thomas’s car and was unable to answer how long he had been behind Thomas prior
to the accident. Additionally, Prevost was not certain about whether Thomas had
used his turn signal before breaking, stating that, “they happened around the same
time.” He claims that Thomas’s attempt to enter the turn lane “came across as

sudden.” Prevost did not “slam” on his brakes but did apply more than a normal

 

' Thomas was unable to recall the exact sequence with regard to turning on his
turn signal versus applying his breaks.
amount of force. Ultimately, Prevost was unable to stop his vehicle before striking
the rear of Thomas’s vehicle as it was approximately half way into the turn lane.
Prevost received and pled guilty to a citation for driving too closely.

Kerr did not witness the Prevost-Thomas collision. After Kerr heard
screeching tires she turned and saw Thomas’s black Civic barreling out of control
towards her stopped truck.

Kerr filed suit for her injuries, allegedly sustained when Thomas’s vehicle
impacted her stopped truck, against Prevost, Cole, and Thomas. Prevost and Cole,
jointly, and Thomas, separately, have filed competing cross-claims against one
another for indemnification and contribution. Cole and Thomas have both moved for
summary judgment of the claims against them.

STANDARD OF REVIEW

This Court will grant summary judgment only when no material issues of fact
exist, and the moving party bears the burden of establishing the non-existence of
material issues of fact.” Once the moving party meets its burden, the burden shifts to
the non-moving party to establish the existence of material issues of fact.? The Court

views the evidence in a light most favorable to the nonmoving party.’ If, after

 

* Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979).
> Td. at 681.
* Id. at 680.
discovery, the non-moving party cannot make a sufficient showing of the existence
of an essential element of the case, then summary judgment must be granted.” If,
however, material issues of fact exist or if the Court determines that it does not have
sufficient facts to enable it to apply the law to the facts before it, then summary
judgment is not appropriate.°
DISCUSSION

I. The Cole Motion

Cole has moved for summary judgment on the grounds that she was merely a
passenger in the vehicle driven by Prevost and points out that Kerr has alleged no
wrongdoing on her behalf. Thomas has taken no position on this motion. Kerr has
conceded that dismissal is appropriate with regard to her claims against Cole. Iam
satisfied that summary judgment with regard to the claims against Cole is appropriate
as there is no evidence in the record that any actions by Cole contributed to the
collisions at issue here.

Il. The Thomas Motion

Thomas has moved for summary judgment of the claims against him that his

negligence in operating his vehicle contributed to the collisions and, therefore, the

 

° Burkhart v. Davies, 602 A.2d 56, 59 (Del. 1991), cert. den., 112 S. Ct. 1946
(1992); Celotex Corp. v. Catrett, 477 U.S. 317 (1986).
° Ebersole v. Lowengrub, 180 A.2d 467, 470 (Del. 1962).

6
alleged injuries sustained by Kerr. He contends that there are no genuine disputes of
any material facts and that no facts present in the record could support a reasonable
inference that he was negligent in operating his vehicle or that any potential
negligence on his behalf was the proximate cause of the injuries sustained by Kerr.
Thomas asserts that any finding that he was negligent would require “substantial
speculation” based on the record here.

Kerr’s first argument in opposition to Thomas’s motion is based on the 21 Del.
C. § 4155 requirements that drivers signal their intention to change lane for at least
the last 300 feet prior to turning and that drivers give an “appropriate” signal to the
vehicle behind them before suddenly decreasing speed. Kerr asserts that the evidence
shows that Thomas did not signal for the required 300 feet and that his failure to do
so contributed to the initial collision.

I do not find that the record either shows or supports the inference that Thomas
failed to signal for at least 300 feet prior to initiating his turn. I must view the facts
in the light most favorable to Kerr, Prevost, and Cole. As the non-moving parties,
they are entitled to the benefit of all reasonable inferences that can be drawn from the
facts. They are not entitled to inferences based upon speculation and unsupported by

the record.’ Here, both Thomas and Prevost stated that Thomas used his signal before

 

” Smith v. Haldeman, 2012 WL 3611895, at *3 (Del. Super. Aug. 21, 2012).

7
turning. There is no testimony going directly towards the total distance actually
traveled by Thomas after using his turn signal but before initiating the lane change.
The only evidence relating to this issue is Prevost’s statement that Thomas’s attempt
to change lanes, “seemed sudden.” However, Prevost also admits that he was not
paying attention to Thomas’s vehicle prior to the attempted lane change.
Additionally, Prevost’s actions call into the question the alleged suddenness of
Thomas’s maneuver as Prevost did not deem it necessary to apply full pressure to his
breaks to avoid the collision. Prevost’s statements, taken as a whole, indicate that he
was not paying adequate attention to the state of the road or the vehicle in front of
him. His self-contradictory testimony on this issue does not constitute a genuine
dispute of fact and is not sufficient to support a reasonable inference that Thomas
violated his duty.

Kerr also argues that Thomas’s lane change violated the 21 Del. C. § 4122
requirement that a vehicle stay in one lane until a change “can be made with safety.”
Kerr asserts that the fact that Thomas was in between the left through lane and the left
turn lane when the initial collision occurred evidences his failure to abide by the
statute. Upon review of the record, the left turn lane was empty and Prevost was
approximately three to four car lengths behind Thomas when he attempted to change

lanes. Thomas’s reasonable belief that it was safe for him to move into the turn lane
given these circumstances was not negligent simply because Prevost ultimately rear-
ended his vehicle before he was able to completely exit the through lane.

The final argument advanced by Kerr cites Thomas’s inability to control his
vehicle after being hit from behind as proof that he failed to “exercise reasonable
control and speed over his vehicle which was approaching an intersection.” I reject
this argument as ridiculous on its face. Kerr fails to include satisfactory logical
support or legal authority to justify its inclusion. I fail to see how any legal duty
could possibly be found to govern a party’s actions affer being struck from behind
and indisputably losing control of their vehicle.

In their joint motion, Prevost and Cole assert that Thomas was negligent in
decreasing his speed while still within the left through lane. This is similar to Kerr’s
first argument and I reject it for the same reasons. There are no facts in the record
that create a genuine dispute with regard to Thomas’s use of his turn signal before
entering the left turn lane. Thomas’s duty was to operate his vehicle in a reasonable
and prudent manner. Signaling an intention to turn and reducing speed are not
unreasonable actions when one is attempting to enter a turn lane. He was not required
to maintain full cruising speed and then enter the turn lane at the earliest possible

moment as the non-moving parties seem to suggest.
On the facts in the current case and the testimony of the relevant parties, any
finding that Thomas violated his duty — statutory or otherwise — would be based on
impermissible speculation. Accordingly, I find that Thomas is entitled to summary
judgment on all claims against him in the present matter.

CONCLUSION
The Motions for Summary Judgment filed by Defendant Lauren Prevost, nee
Lauren Cole, and Defendant Rufus Thomas, Jr. are hereby granted.
Very truly yours,
4a
E. An
ESB/jv/jwe

cc: Prothonotary

4

KOO

LEB BANA
bennett

ae

10